Citation Nr: 1814484	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected left index, ring, and little fingers.

2. Entitlement to a disability rating in excess 10 percent for service-connected residuals, traumatic arthritis, left middle finger, with history of laceration with infection.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Roanoke, Virginia. A transcript of the hearing is associated with the claim.

As noted at the October 2017 Travel Board hearing, the Veteran was furnished a Statement of the Case denying the Veteran entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence; however, the Veteran did not timely file an appeal. Therefore, the matter is not currently before the Board for adjudication on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran testified before the undersigned Veterans Law Judge in October 2017. At the Travel Board hearing, the Veteran, through his representative, testified that he was submitting some physical therapy treatment records. The Veteran indicated that he went to physical therapy for a month. However, such physical therapy treatment records submitted at the hearing have not been associated with the Veteran's electronic claims. Therefore, the Board remands this matter to obtain such outstanding treatment records.

Additionally, at the October 2017 Travel Board hearing, the Veteran explained that he is unable to make a fist with his left hand, with his middle finger protruding a bit higher than the others. Additionally, the Veteran explained that his first finger, last two fingers, and thumb are affected, noting that "overall, it seemed to be the hand in general that's causing [him] problems." The Veteran noted that during the change of seasons, especially in the winter time, he gets aches in his middle finger, so he always wears gloves and mittens, and that his fingers are very sensitive. The Veteran testified that he has trouble gripping things and that he experiences stiffening, especially in the winter time. However, after considering the Veteran's October 2017 testimony, the Board remands this matter for an additional VA examination to address the Veteran's seasonal changes and involvement of the entire hand, to include the thumb. 

Last, the Board notes that the Court has decided Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The Court in Correia held that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. In this case, the Veteran asserts that he is unable to make a fist in his left hand due to his middle finger and last two fingers. The Board notes that the last VA examination, dated February 2018, did not test the range of motion on active, weightbearing, passive motion, and nonweight-bearing. Therefore, after a review of the last VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.





Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding and relevant VA and/or private treatment records, to include outstanding physical therapy treatment records. See October 2017 Travel Board hearing transcript.

For those records that are considered private medical records, contact the Veteran and request that he submit or authorize for release such records. Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

Ensure that all outstanding records are associated with the Veteran's electronic claims file.

2. Following completion of the first directive, schedule the Veteran for a VA examination of his hand/ fingers. The updated claims file and this remand must be made available to and reviewed by the examiner. The examiner must note that the claims file and this remand have been reviewed. 

The exam is to clarify the severity of the Veteran's finger disabilities. The examiner is directed to complete the following:

(a) Conduct all indicated tests and studies, to include range of motion studies. Provide range of motion (ROM) and repetitive ROM findings of the right little finger, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing. If ROM findings are abnormal, determine whether the ROM contributes to functional loss and with what movements the Veteran exhibits pain (i.e. flexion, abduction, etc.). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

(b) Determine whether the Veteran's finger disabilities result in painful flare-ups, and if so, the frequency and duration of any flare-ups, and whether there is functional loss during the flare-ups. See October 2017 Travel Board hearing transcript (noting increased stiffness and pain in the winter).

 To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's digits or hand on repeated use or during flare-ups. If the examination is not being conducted during a flare-up, explain why this is so, and whether, based upon the examiner's knowledge and observations of the Veteran's disability, the Veteran exhibits functional loss during a flare-up. 

The examiner should also determine whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups, and if possible, describe the ROM during a flare-up. If the examiner is unable to provide the requested opinion, the examiner must explain why that is so.

(c) Indicate whether there is ankylosis, favorable or unfavorable, of the fingers. Indicate whether there is any effect on the function of the hand generally, to include the thumb. See October 2017 Travel Board hearing transcript.

3. Ensure that the examination report is adequate. If a report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

